Coronado v 3479 Assoc. LLC (2015 NY Slip Op 04210)





Coronado v 3479 Assoc. LLC


2015 NY Slip Op 04210


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Friedman, J.P., Saxe, Richter, Manzanet-Daniels, JJ.


15106 300748/11

[*1] Carlos Coronado, Plaintiff-Appellant,
v3479 Associates LLC, Defendant-Respondent, Raul A. Jovel, Defendant.


Peña & Kahn, PLLC, Bronx (Diane W. Bando of counsel), for appellant.
Havkins Rosenfeld Ritzert & Varriale, LLP (Lindsay R. Kaplow of counsel), for respondent.

Order, Supreme Court, Bronx County (Edgar G. Walker, J.), entered November 29, 2013, which, insofar as appealed from as limited by the briefs, granted the motion of defendant 3479 Associates LLC for summary judgment dismissing plaintiff's claims for negligent retention and supervision, unanimously affirmed, without costs.
The court properly dismissed plaintiff's claims that defendant was negligent in retaining and supervising defendant Raul A. Jovel, the superintendent of defendant's apartment building, who allegedly assaulted plaintiff tenant. Plaintiff's prior complaints that Jovel had used hostile language in aggressively rebuffing plaintiff's request to fix the heating did not establish that defendant knew or should have known of Jovel's "propensity for the sort of conduct which caused the injury" (Sheila C. v Povich, 11 AD3d 120, 130 [1st Dept 2004]; see Nouel v 325 Wadsworth Realty LLC, 112 AD3d 493 [1st Dept 2013], lv denied 23 NY3d 904 [2014]). Plaintiff's reliance on his testimony that Jovel had previously brandished a large, metal keychain in a threatening manner, and that Jovel struck plaintiff's nose with the keychain during the subject incident, is unavailing in the absence of any evidence that defendant knew or should have known of Jovel's alleged prior conduct.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK